Citation Nr: 0521271	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  00-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.  

3.  Entitlement to service connection for joint pain, claimed 
as due to an undiagnosed illness.  

4.  Entitlement to service connection for post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1970, and from October 1990 to May 1991.  He also 
had periods of active duty for training and inactive duty 
training as a member of the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a skin 
rash, headaches, joint pain, and post traumatic stress 
disorder.  He responded by filing a March 2000 Notice of 
Disagreement, and was sent a May 2000 Statement of the Case.  
He then filed a July 2000 VA Form 9, perfecting his appeal of 
these issues.  

The issue of service connection for PTSD is remanded for 
further development to the RO via the Appeals Management 
Center in Washington DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran had active military service in Southwest Asia 
between October 1990 and April 1991.  

3.  The veteran does not have a chronic, undiagnosed skin 
rash which manifested to a compensable degree following 
service in the Persian Gulf.  

4.  Tinea pedis, onychomycosis, and tinea cruris were first 
manifested many years after service.

5.  The veteran does not have headaches as a chronic 
disability which manifested to a compensable degree following 
service in the Persian Gulf.  

5.  The veteran does not have joint pain as a chronic 
disability which manifested to a compensable degree following 
service in the Persian Gulf.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
skin disability, claimed as due to an undiagnosed illness, 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 
5103A, 5107 (West 2003); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2004).  

2.  The criteria for the award of service connection for 
headaches, claimed as due to an undiagnosed illness, have not 
been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 
(West 2003); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).  

3.  The criteria for the award of service connection for 
joint pain, claimed as due to an undiagnosed illness, have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 
5107 (West 2003); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 2000 Statement 
of the Case, the various Supplemental Statements of the Case, 
and September 2003 RO letter to the veteran notifying him of 
the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
veteran has reported that he receives medical care at the VA 
medical center in Nashville, TN, and these records were 
obtained.  Private medical records have been obtained, as 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA medical examinations in conjunction 
with his claims; for these reasons, his appeals are ready to 
be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in February 2000, prior to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in November 
2004, in light of the additional development performed 
subsequent to February 2000.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Skin disability

The veteran seeks service connection for a skin disorder, 
claimed as secondary to an undiagnosed illness.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2004).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

According to his service personnel records, the veteran 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.  He has also alleged his skin disorder 
began during such service, or within a short time thereafter.  
Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: 

(1) fatigue, 
(2) signs or symptoms involving the skin, 
(3) headaches, 
(4) muscle pain, 
(5) joint pain, 
(6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the 
respiratory system (upper or lower), 
(9) sleep disturbance, 
(10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, 
(12) abnormal weight loss, or 
(13) menstrual disorders. 

38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. §§ 3.317 
(2004).  

In February 1993, the veteran completed a military 
questionnaire regarding possible medical disabilities 
following service in the Persian Gulf.  He reported frequent 
headaches and blisters.  No physical findings were made at 
that time.  In May 1994, the veteran reported a history of 
recurrent blisters since his return from Persian Gulf 
service.  On physical examination he had sunburn of his left 
forearm, but no other physical findings.  An August 1995 
National Guard periodic medical examination was negative for 
any abnormalities of the skin, and he denied any history of 
skin disease on his concurrent report of medical history.  On 
his February 2001 medical history report, the veteran denied 
any past or current history of a skin disease, and no skin 
disorders were observed on his concurrent medical 
examination.  Finally, a July 2003 VA general medical 
examination resulted in no physical findings of a skin rash.  
Tinea pedis, onychomycosis, and tinea cruris were diagnosed.

After reviewing the totality of the evidence, the Board finds 
that service connection is not warranted for a skin 
disability, claimed as due to an undiagnosed illness.  As is 
noted above, the evidence does not reflect a current chronic 
disability of the skin which has manifested to a compensable 
degree since the veteran's service separation, or has 
otherwise existed for 6 months or more.  See 38 C.F.R. 
§ 3.317 (2004).  While the veteran has claimed recurrent 
blisters on several occasions, the medical evidence does not 
reflect any physical findings or other objective indications 
of a skin disability since military service.  While a sunburn 
of the left forearm was observed in May 1994, no blisters 
were reported on objective observation.  A July 2003 VA 
general medical examination revealed no current rashes of the 
veteran's skin, other than tinea pedis, onychomycosis, and 
tinea cruris, none of which were shown in service, and all of 
which are "known clinical diagnos[es]."  His National Guard 
service medical records were also negative for any objective 
findings of a skin disorder, and he denied any history of a 
skin disease on his August 1995 and February 2001 reports of 
medical history.  In light of these facts, service connection 
for a skin disorder, claimed as secondary to an undiagnosed 
illness, must be denied.  

The veteran and his wife have alleged that he has a chronic, 
undiagnosed, skin disability, but as laypersons, their claims 
regarding medical etiology and diagnosis are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a skin disability, 
claimed as due to an undiagnosed illness.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).






II. Service connection - Headaches

The veteran seeks service connection for headaches, claimed 
as due to an undiagnosed illness.  The criteria for the award 
of service connection for such disabilities have been noted 
above.  

The veteran's service medical records are negative for any 
reports of headaches.  On a February 1993 questionnaire 
regarding medical complaints following Persian Gulf service, 
the veteran reported frequent headaches.  However, on his 
August 1995 and February 2001 military reports of medical 
history, he denied any history of frequent or severe 
headaches.  Subsequent to service, the veteran underwent VA 
general medical examination in July 2003, at which time a 
history of headaches was noted, and the pertinent diagnosis 
was headaches due to chronic sinusitis.  However, the record 
is without any other indications that the veteran sought 
treatment for chronic headaches subsequent to service.  

After reviewing the totality of the evidence, the Board finds 
that service connection is not warranted for a headache 
disability, claimed as due to an undiagnosed illness.  As is 
noted above, the evidence does not reflect headaches as a 
chronic disability which has manifested to a compensable 
degree since the veteran's service separation.  While the 
veteran has claimed frequent headaches on several occasions, 
the medical evidence does not reflect that he sought 
treatment for such a disability since military service.  His 
National Guard service medical records were also negative for 
any complaints of headaches, and he denied any history of 
frequent or severe headaches on his August 1995 and February 
2001 reports of medical history.  The Board notes that these 
reports fall between his 1993 and 2003 reports of headaches, 
suggesting against the non-existence of headaches as a 
chronic disability.  Moreover, the July 2003 VA examiner 
opined that any headaches were the result of a sinus 
infection.  In light of these facts, service connection for 
headaches, claimed as secondary to an undiagnosed illness, 
must be denied.  

The veteran has alleged that he has headaches as a chronic 
disability following his Persian Gulf service, but as a 
layperson, his claims regarding medical etiology and 
diagnosis are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for headaches, claimed as due 
to an undiagnosed illness.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Service connection - Joint pain

The veteran seeks service connection for joint pain, claimed 
as due to an undiagnosed illness.  The criteria for the award 
of service connection for such disabilities have been noted 
above.  

The veteran's service medical records are negative for any 
reports of joint pain.  When he was asked to complete a post-
Persian Gulf medical health report in February 1993, he did 
not note any history of joint pain.  On his August 1995 and 
February 2001 reports of medical history, he denied any 
history of disabilities of the knees, shoulders, and/or back, 
and his concurrent physical examinations noted no complaints 
of joint pain.  Subsequent to service, the veteran underwent 
VA general medical examination in July 2003, at which time he 
reported a history of joint pain of the shoulders, knees, and 
hands.  X-rays of these joints demonstrated degenerative 
changes of the shoulders, knees, wrists, and joints of both 
hands.  

After reviewing the totality of the evidence, the Board finds 
that service connection is not warranted for joint pain, 
claimed as due to an undiagnosed illness.  As is noted above, 
the veteran has degenerative changes of the shoulders, knees, 
wrists, and joints.  These degenerative changes have not been 
related to service and, as they are diagnosed conditions, may 
not be presumed to have been incurred in service under the 
regulations applicable to undiagnosed illness.  See 38 C.F.R. 
§ 3.317 (2004).  As the veteran's degenerative changes of the 
shoulders, knees, wrists, and hands did not manifest to a 
compensable degree until July 2003, more than a year after 
his last period of active duty, service connection for 
degenerative arthritis of the joints is also not warranted on 
a presumptive basis.  38 U.S.C.A. §§ 101(24), 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2004).  

The veteran has also alleged that he separated his left 
shoulder during his service in the Persian Gulf, but his 
service medical records do not reflect such a disability.  An 
acromioclavicular separation of the left shoulder was noted 
during inactive duty training in April 1993, and he was given 
a profile.  However, the record contains no indication this 
injury was incurred during any period of active duty, active 
duty for training, or inactive duty training.  In light of 
these facts, service connection for a left shoulder 
disability is not warranted.  

The veteran has alleged that he has chronic joint pain as a 
result of his Persian Gulf service, but as a layperson, his 
claims regarding medical etiology and diagnosis are not 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for joint pain, claimed as 
due to an undiagnosed illness.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a skin rash, claimed as 
due to an undiagnosed illness, is denied.  

Entitlement to service connection for headaches, claimed as 
due to an undiagnosed illness, is denied.  

Entitlement to service connection for joint pain, claimed as 
due to an undiagnosed illness, is denied.  


REMAND

The RO has been unable to obtain evidence supporting the 
veteran's claimed Vietnam stressors.  However, the U.S. Armed 
Services Center for Research of Unit Records (CRUR) has 
provided information with respect to his claim of a Persian 
Gulf War stressor.  CRUR indicated the veteran was a member 
of the 212th Engineer Company, but that the available records 
did not specifically show that he participated in the cleanup 
of bodies following the February 25, 1991, SCUD attack in 
Dhahran.

The Board finds this to be credible supporting evidence 
sufficient to satisfy 38 C.F.R. § 3.304(f).  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The veteran needs to be 
examined to determine if this specific stressor has resulted 
in PTSD.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

The veteran should be given a VA 
psychiatric examination to determine if 
he has PTSD, and if so, whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
it is the result of the "verified" 
Persian Gulf War stressor.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.

After RO adjudication, if the benefit sought on appeal is not 
granted, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


